Case 18-34812-SLM         Doc 3    Filed 12/19/18 Entered 12/19/18 18:44:38     Desc Main
                                   Document     Page 1 of 11


LOWENSTEIN SANDLER LLP
Kenneth A. Rosen, Esq.
Joseph J. DiPasquale, Esq.
Eric S. Chafetz, Esq.
Michael Papandrea, Esq.
One Lowenstein Drive
Roseland, New Jersey 07068
(973) 597-2500 (Telephone)
(973) 597-2400 (Facsimile)

Proposed Counsel to the Debtors and
Debtors-in-Possession

                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW JERSEY


  In re:                                              Chapter 11

  Frank Theatres Bayonne/South Cove, LLC,             Case No. 18-34808 (SLM)

                         Debtor.


  In re:                                              Chapter 11

  Frank Entertainment Group, LLC,                     Case No. 18-34812 (SLM)

                         Debtor.


  In re:                                              Chapter 11

  Frank Management LLC,                               Case No. 18-34818 (SLM)

                         Debtor.


  In re:                                              Chapter 11

  Frank Theatres, LLC,                                Case No. 18-34820 (SLM)

                         Debtor.




35986/2
12/19/2018 203122583.1
Case 18-34812-SLM      Doc 3     Filed 12/19/18 Entered 12/19/18 18:44:38     Desc Main
                                 Document     Page 2 of 11



 In re:                                             Chapter 11

 Frank All Star Theatres, LLC,                      Case No. 18-34822 (SLM)

                      Debtor.


 In re:                                             Chapter 11

 Frank Theatres Blacksburg LLC,                     Case No. 18-34823 (SLM)

                      Debtor.


 In re:                                             Chapter 11

 Frank Theatres Delray, LLC,                        Case No. 18-34824 (SLM)

                      Debtor.


 In re:                                             Chapter 11

 Frank Theatres Kingsport LLC,                      Case No. 18-34825 (SLM)

                      Debtor.


 In re:                                             Chapter 11

 Frank Theatres Montgomeryville, LLC,               Case No. 18-34826 (SLM)

                      Debtor.


 In re:                                             Chapter 11

 Frank Theatres Parkside Town Commons, LLC,         Case No. 18-34828 (SLM)

                      Debtor.


 In re:                                             Chapter 11

 Frank Theatres Rio, LLC,                           Case No. 18-34816 (SLM)

                      Debtor.




                                           -2-
Case 18-34812-SLM      Doc 3      Filed 12/19/18 Entered 12/19/18 18:44:38     Desc Main
                                  Document     Page 3 of 11



 In re:                                              Chapter 11

 Frank Theatres Towne, LLC,                          Case No. 18-34830 (SLM)

                      Debtor.


 In re:                                              Chapter 11

 Frank Theatres York, LLC,                           Case No. 18-34832 (SLM)

                      Debtor.


 In re:                                              Chapter 11

 Frank Theatres Mt. Airy, LLC,                       Case No. 18-34833 (SLM)

                      Debtor.


 In re:                                              Chapter 11

 Frank Theatres Southern Pines, LLC,                 Case No. 18-34837 (SLM)

                      Debtor.


 In re:                                              Chapter 11

 Frank Theatres Sanford, LLC,                        Case No. 18-34839 (SLM)

                      Debtor.


 In re:                                              Chapter 11

 Frank Theatres Shallotte, LLC,                      Case No. 18-34840 (SLM)

                      Debtor.


 In re:                                              Chapter 11

 Revolutions at City Place LLC,                      Case No. 18-34841 (SLM)

                      Debtor.




                                            -3-
Case 18-34812-SLM          Doc 3   Filed 12/19/18 Entered 12/19/18 18:44:38         Desc Main
                                   Document     Page 4 of 11



 In re:                                                  Chapter 11

 Revolutions of Saucon Valley LLC,                       Case No. 18-34844 (SLM)

                         Debtor.


 In re:                                                  Chapter 11

 Frank Entertainment Rock Hill, LLC,                     Case No. 18-34845 (SLM)

                         Debtor.


 In re:                                                  Chapter 11

 Frank Entertainment PSL, LLC,                           Case No. 18-34846 (SLM)

                         Debtor.


 In re:                                                  Chapter 11

 Frank Hospitality Saucon Valley LLC                     Case No. 18-34847 (SLM)

                         Debtor.


 In re:                                                  Chapter 11

 Frank Hospitality York LLC                              Case No. 18-34848 (SLM)

                         Debtor.


 In re:                                                  Chapter 11

 Galleria Cinema, LLC                                    Case No. 18-34849 (SLM)

                         Debtor.


 DEBTORS’ MOTION FOR AN ORDER PURSUANT TO BANKRUPTCY RULE 1015
 DIRECTING JOINT ADMINISTRATION OF THE DEBTORS’ CHAPTER 11 CASES

          The above-captioned debtors and debtors-in-possession (collectively, the “Debtors” or

the “Company”), by and through their undersigned proposed counsel, hereby submit this motion


                                               -4-
Case 18-34812-SLM            Doc 3      Filed 12/19/18 Entered 12/19/18 18:44:38                    Desc Main
                                        Document     Page 5 of 11



(the “Motion”) for entry of an order, substantially in the form submitted herewith, directing the

joint administration of the Debtors’ above-captioned chapter 11 cases for procedural purposes

only pursuant to Rule 1015 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”). In support of this Motion, the Debtors submit the Declaration of Christopher Lang in

Support of First Day Relief (the “First Day Declaration”),1 filed contemporaneously herewith. In

further support of this Motion, the Debtors respectfully represent as follows:

                 JURISDICTION, VENUE, AND STATUTORY PREDICATES

        1.       This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334 and the Standing Order of Reference to the Bankruptcy Court Under Title 11 of the United

States District Court for the District of New Jersey, entered on July 23, 1984, and amended on

September 18, 2012 (Simandle, C.J.). This matter is a core proceeding within the meaning of 28

U.S.C. § 157(b)(2).

        2.       Venue is proper in this district under 28 U.S.C. §§ 1408 and 1409.

        3.       The statutory predicate for the relief sought herein is Bankruptcy Rule 1015.
                                              BACKGROUND

        4.       On the date hereof (the “Petition Date”), each of the above-captioned Debtors

filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code, thereby initiating

the above-captioned chapter 11 cases (the “Chapter 11 Cases”). The Debtors continue to operate
their businesses as debtors in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code. No party has requested the appointment of a trustee or examiner and no

committee has been appointed in these Chapter 11 Cases.

        5.       The Debtors operate pure play movie theatres, combination movie theater/family

entertainment complexes, and pure play family entertainment complexes in six (6) east coast

states—New Jersey (including theaters located in Bayonne and Rio Grande), Florida, North

Carolina, South Carolina, Pennsylvania, and Virginia—under the brand names Frank Theatres,

1
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the First Day
Declaration.


                                                       -5-
Case 18-34812-SLM         Doc 3   Filed 12/19/18 Entered 12/19/18 18:44:38               Desc Main
                                  Document     Page 6 of 11



CineBowl & Grille, and Revolutions. The Company operates 15 movie theater and/or family

entertainment venues broken down as follows: (a) nine (9) pure play movie theaters in the six

aforementioned states under the Frank Theatres name, (b) three (3) combination movie

theatre/family entertainment complexes in Florida, North Carolina, and Virginia under the

CineBowl & Grille marquee, and (c) three (3) family entertainment complexes in three (3) states

(Florida, South Carolina, and Pennsylvania) under the Revolutions brand name.

       6.      The Company’s Frank Theatres cinemas include 141 total screens, while each

theater generally has 8-12 screens, offers stadium seating, 4k digital and 3D capable projection,

Dolby® Digital surround sound, advance ticketing features and standard theater concessions.

Certain locations also offer IMAX® or THX® technology and enhanced concessions, which

include beer/wine and premium restaurant-style food. Frank Theatres, including its predecessor,

is one of the oldest continuously operating movie theater chains in the United States.

       7.      The Company’s CineBowl & Grille concept, the first of its kind in the United

States, combines a traditional stadium seating movie theater with bowling, a redemption arcade,

and a captive casual dining restaurant/bar under one roof. Likewise, the Company’s Revolutions

concept combines bowling, a redemption arcade, billiards, a stadium-style live TV venue, live

entertainment, and a captive casual dining restaurant/bar all under one roof.

       8.      Additional details regarding the Debtors’ businesses and the facts and

circumstances supporting the relief requested herein are set forth in the First Day Declaration,

which was filed contemporaneously with this Motion and is incorporated herein by reference.
                                    RELIEF REQUESTED

       9.      By this Motion, the Debtors request entry of an order, substantially in the form

submitted herewith, directing the joint administration of the Debtors’ Chapter 11 Cases for

procedural purposes only pursuant to Bankruptcy Rule 1015. Specifically, the Debtors request

that the Court maintain one file and one docket for each of the jointly-administered cases. The

Debtors propose to designate the Chapter 11 Case of Frank Theatres Bayonne/South Cove, LLC

as the lead bankruptcy case.

                                                -6-
Case 18-34812-SLM             Doc 3     Filed 12/19/18 Entered 12/19/18 18:44:38                      Desc Main
                                        Document     Page 7 of 11



         10.     Accordingly, the Debtors request that the Chapter 11 Cases be administered under

the following consolidated caption:

                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NEW JERSEY


In re:                                                            Chapter 11

Frank Theatres Bayonne/South Cove, LLC, et al.,1                  Case No. 18-34808 (SLM)

                          Debtors.                                (Jointly Administered)


         8.      The Debtors also request that a docket entry be made in each of the above-

captioned cases, substantially similar to the following, to reflect the joint administration of the

Chapter 11 Cases:

                 An order has been entered in accordance with Rule 1015 of the Federal
                 Rules of Bankruptcy Procedure directing joint administration of the
                 chapter 11 cases of Frank Theatres Bayonne/South Cove, LLC; Frank
                 Entertainment Group, LLC; Frank Management LLC; Frank Theatres,
                 LLC; Frank All Star Theatres, LLC; Frank Theatres Blacksburg LLC;
                 Frank Theatres Delray, LLC; Frank Theatres Kingsport LLC; Frank
                 Theatres Montgomeryville, LLC; Frank Theatres Parkside Town
                 Commons LLC; Frank Theatres Rio, LLC; Frank Theatres Towne, LLC;
                 Frank Theatres York, LLC; Frank Theatres Mt. Airy, LLC; Frank Theatres
                 Southern Pines, LLC; Frank Theatres Sanford, LLC; Frank Theatres
                 Shallotte, LLC; Revolutions at City Place LLC; Revolutions of Saucon
                 Valley LLC; Frank Entertainment Rock Hill LLC; Frank Entertainment
                 PSL, LLC; Frank Hospitality Saucon Valley LLC; Frank Hospitality York
                 LLC; and Galleria Cinema, LLC, under lead Case No. 18-34808 (SLM).
         9.      The Debtors will file consolidated monthly operating reports, but will separately

set forth disbursements for each Debtor as a schedule to the extent required by the United States

1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
as follows: Frank Theatres Bayonne/South Cove, LLC (3162); Frank Entertainment Group, LLC (3966); Frank
Management LLC (0186); Frank Theatres, LLC (5542); Frank All Star Theatres, LLC (0420); Frank Theatres
Blacksburg LLC (2964); Frank Theatres Delray, LLC (7655); Frank Theatres Kingsport LLC (5083); Frank
Theatres Montgomeryville, LLC (0692); Frank Theatres Parkside Town Commons LLC (9724); Frank Theatres Rio,
LLC (1591); Frank Theatres Towne, LLC (1528); Frank Theatres York, LLC (7779); Frank Theatres Mt. Airy, LLC
(7429); Frank Theatres Southern Pines, LLC (2508); Frank Theatres Sanford, LLC (7475); Frank Theatres Shallotte,
LLC (7548); Revolutions at City Place LLC (6048); Revolutions of Saucon Valley LLC (1135); Frank
Entertainment Rock Hill LLC (0753); Frank Entertainment PSL, LLC (7033); Frank Hospitality Saucon Valley LLC
(8570); Frank Hospitality York LLC (6617); and Galleria Cinema, LLC (2529).


                                                        -7-
Case 18-34812-SLM         Doc 3    Filed 12/19/18 Entered 12/19/18 18:44:38             Desc Main
                                   Document     Page 8 of 11



Trustee Operating Guidelines, with said reports to be filed in the lead case, rather than in each of

the Debtor’s individual cases.

       10.     Finally, for purposes of efficiency and in order to streamline notice of all matters

that may affect creditors of any of the Debtors, the Debtors request authority to file a single

consolidated list of the 30 largest creditors in each of the Chapter 11 Cases.

                                      BASIS FOR RELIEF

       11.     Bankruptcy Rule 1015(b) provides that “[i]f a joint petition or two or more

petitions are pending in the same court by or against . . . a debtor and an affiliate, the court may

order a joint administration of the estates.” Fed. R. Bankr. P. 1015.

       12.     The Debtors in these Chapter 11 Cases are Frank Theatres Bayonne/South Cove,

LLC; Frank Entertainment Group, LLC; Frank Management LLC; Frank Theatres, LLC; Frank

All Star Theatres, LLC; Frank Theatres Blacksburg LLC; Frank Theatres Delray, LLC; Frank

Theatres Kingsport LLC; Frank Theatres Montgomeryville, LLC; Frank Theatres Parkside Town

Commons LLC; Frank Theatres Rio, LLC; Frank Theatres Towne, LLC; Frank Theatres York,

LLC; Frank Theatres Mt. Airy, LLC; Frank Theatres Southern Pines, LLC; Frank Theatres

Sanford, LLC; Frank Theatres Shallotte, LLC; Revolutions at City Place LLC; Revolutions of

Saucon Valley LLC; Frank Entertainment Rock Hill LLC; Frank Entertainment PSL, LLC;

Frank Hospitality Saucon Valley LLC; and Frank Hospitality York LLC; and Galleria Cinema,

LLC. The Debtors are “affiliates” as defined under section 101(2) of the Bankruptcy Code and

as used in Bankruptcy Rule 1015(b).

       13.     Bankruptcy Rule 1015 promotes the fair and efficient administration of multiple

cases of affiliated debtors while protecting the rights of individual creditors. See In re N.S.

Garrott & Sons, 63 B.R. 189, 191 (Bankr. E.D. Ark. 1986); In re Hemingway Transp., 954 F.2d

1, 11 (1st Cir. 1992).

       14.     These Chapter 11 Cases should be administered jointly because joint

administration will obviate the need for duplicative notices, motions, and orders, and thereby

save considerable time and expense for the Debtors, their estates, and the Court.


                                                -8-
Case 18-34812-SLM         Doc 3      Filed 12/19/18 Entered 12/19/18 18:44:38           Desc Main
                                     Document     Page 9 of 11



         15.   The Debtors anticipate that numerous notices, motions, other pleadings, hearings,

and orders in these Chapter 11 Cases will affect more than one of the Debtors. The failure to

jointly administer these cases would result in the filing and service of numerous duplicative

pleadings. Such duplication of substantially identical documents would be wasteful.

         16.   Joint administration will permit the Clerk of the Court to use a single general

docket for each of the Debtors’ cases and to combine notices to creditors of each Debtor’s estate

and other parties-in-interest. Joint administration will also protect parties-in-interest by ensuring
that parties-in-interest in each Chapter 11 Case will be apprised of the various matters before the

Court in the Chapter 11 Cases. Likewise, joint administration will ease the burden on the office

of the United States Trustee for the District of New Jersey in supervising these Chapter 11 Cases.

         17.   The rights of the respective creditors of the Debtors will not be adversely affected

by the proposed joint administration of these Chapter 11 Cases because each creditor may still

file its claim against a particular Debtor and other substantive rights of creditors will not be

impaired in any way by virtue of joint administration. In fact, the rights of all creditors will be

enhanced by the reduced costs that will result from the joint administration of these Chapter 11

Cases.    The Court will also be relieved of the burden of entering duplicative orders and

maintaining redundant files.

         18.   The Debtors also submit that supervision of the administrative aspects of these

Chapter 11 Cases by the Office of the United States Trustee will be simplified if the cases are

jointly administered as requested herein.

         19.   Finally, the Debtors submit that filing a single consolidated list of creditors in

each of the Chapter 11 Cases is an efficient use of estate resources and will not impact or

prejudice the rights of any party.

         20.   Courts in this District routinely order the joint administration of chapter 11 cases
involving multiple, related debtor entities. See, e.g., In re: Duro Dyne National Corp., Case No.

18-27963 (MBK) (Bankr. D.N.J. September 7, 2018); In re RWRF, Inc., Case No. 17-32958

(JKS) (Bankr. D.N.J. Nov. 15, 2017); In re Mountain Creek Resort, Inc., Case No. 17-19899


                                                -9-
Case 18-34812-SLM         Doc 3    Filed 12/19/18 Entered 12/19/18 18:44:38            Desc Main
                                  Document      Page 10 of 11



(SLM) (Bankr. D.N.J. May 17, 2017); In re Cinram Group, Inc., Case No. 17-15258 (VFP)

(Bankr. D.N.J. Mar. 24, 2017). For the foregoing reasons, the Debtors respectfully submit that

the joint administration of their Chapter 11 Cases is appropriate and should be directed.

                          WAIVER OF MEMORANDUM OF LAW

       21.     Because the factual and legal basis upon which the Debtors rely are incorporated

herein and the Motion does not raise any novel issues of law, the Debtors respectfully request

that the Court waive the requirement to file a separate memorandum of law pursuant to D.N.J.

LBR 9013-1(a)(3).

                                    NO PRIOR REQUEST
       22.     No previous motion for the relief sought herein has been made to this or to any

other court.

                                            NOTICE

       23.     Notice of this Motion has been given to (i) the Office of the United States Trustee

for the District of New Jersey, One Newark Center, Suite 2100, Newark, NJ 07102; (ii) Neligan

LLP, Republic Center, 325 N. St. Paul, Suite 3600, Dallas, Texas 75201, Attention: Patrick J.

Neligan, Jr. and John D. Gaither, counsel for Elm Park Capital Management, LLC and certain

affiliates; (iii) Dorsey & Whitney LLP, 300 Crescent Court, Suite 400, Dallas, TX 75201,

Attention: Larry Makel and Eric Lopez Schnabel, counsel for Seacoast Capital Partners III, L.P.

and certain affiliates; (iv) Moore & VanAllen, 100 North Tryon Street, Suite 4700, Charlotte, NC

28202-4003, Attention: Alan Pope, counsel for Benefit Street Partners and certain affiliates; (v)

the Internal Revenue Service, 2970 Market Street, Mail Stop 5-Q30.133, Philadelphia, PA

19104-5016; (vi) the New Jersey Division of Taxation Compliance and Enforcement -

Bankruptcy Unit, 50 Barrack Street, 9th Floor, Trenton, NJ 08695; (vii) the Office of the

Attorney General of the State of New Jersey, Division of Law, Richard J. Hughes Justice

Complex, 25 Market Street, Trenton, NJ 08625; (viii) the Office of the United States Attorney,

Peter Rodino Federal Building, 970 Broad Street, Suite 700, Newark, NJ 07102; (ix) the

Debtors’ thirty largest unsecured creditors on a consolidated basis; and (x) all parties that have


                                               -10-
Case 18-34812-SLM         Doc 3    Filed 12/19/18 Entered 12/19/18 18:44:38             Desc Main
                                  Document      Page 11 of 11



requested to receive notice pursuant to Bankruptcy Rule 2002. In light of the nature of the relief

requested herein, the Debtors respectfully submit that no other or further notice is required.

                                         CONCLUSION
       WHEREFORE, the Debtors respectfully request that the Court enter an order,

substantially in the form submitted herewith, granting the relief requested in the Motion and such

other and further relief as may be just and proper.

Dated: December 19, 2018                      Respectfully submitted,

                                              LOWENSTEIN SANDLER LLP

                                              /s/ Kenneth A. Rosen___________
                                              Kenneth A. Rosen, Esq.
                                              Joseph J. DiPasquale, Esq.
                                              Eric S. Chafetz, Esq.
                                              Michael Papandrea, Esq.
                                              One Lowenstein Drive
                                              Roseland, New Jersey 07068
                                              (973) 597-2500 (Telephone)
                                              (973) 597-2400 (Facsimile)
                                              krosen@lowenstein.com
                                              jdipasquale@lowenstein.com
                                              echafetz@lowenstein.com
                                              mpapandrea@lowenstein.com


                                              Proposed Counsel to the Debtors and
                                              Debtors-in-Possession




                                                -11-
